Title: To George Washington from William Skilling, 5 July 1784
From: Skilling, William
To: Washington, George

 

Sir
Caroline County [Va.] July 5th 1784

I have been inform’d that you was disirous of seeing me but it does not lay in my power at present, as I have engag’d to do a peice of worke for Mr Coleman which will Keep me Employ’d till the fall Season I should be very willing to have Waited on you Immediately if I had not been Engag’d but If I can be of service to you after I have done Mr Colemans work I will then wait on you as I would rather work for you than any other person Colo. Richd Randolph has wrote to me that he will give me thirty pounds Sterling & two pair of Shoes a year but I have not engag’d with him as Yet & shall wait till I can hear from you before I do as I shall prefer Waiting on your Excellency before any other person —please to let me know as Soon as you can if youl want me & direct to me to be left at Mr James Head Lynch’s & I shall be sure to Receive it —I am Yr Excellencys most Obt Humbe Servt

William Skilling

